  Case 19-04119      Doc 24    Filed 01/15/20 Entered 01/15/20 14:19:57         Desc Main
                                 Document     Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       CASE NO. 19-04119

Blue Thunder Truck Brokerage, Inc.           CHAPTER 7

                     DEBTOR.                 HON. JANET S. BAER

                                             Hearing Date: January 31, 2020
                                             Time: 11:00 a.m.
                                             Room: 240

                                  NOTICE OF MOTION

TO: ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE THAT on January 31, 2020 at 11:00 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Janet S. Baer of the
United States Bankruptcy Court for the Northern District Of Illinois, Eastern Division, or
whomever may be sitting in her place and stead at the Kane County Courthouse, 100 S. Third
Street, Geneva, Illinois, Room 240 in the courtroom usually occupied by her and then and there
present the TRUSTEE’S MOTION FOR AUTHORITY TO EMPLOY ACCOUNTANTS, a
copy of which is attached hereto and hereby served upon you.

                                                  /s/ Frank J. Kokoszka
                                                  Frank J. Kokoszka
Frank J. Kokoszka, Esq. (ARDC No. 6201436)
KOKOSZKA & JANCZUR, P.C.
19 South LaSalle Street, Suite 1201
Chicago, IL 60603
(312) 443-9600 phone
(312) 254-3156 fax
fkokoszka@k-jlaw.com
  Case 19-04119        Doc 24    Filed 01/15/20 Entered 01/15/20 14:19:57           Desc Main
                                   Document     Page 2 of 6



                                CERTIFICATE OF SERVICE

I, Frank J. Kokoszka, an attorney, hereby certify that on January 15, 2020, a true and correct
copy of the TRUSTEE’S MOTION FOR AUTHORITY TO EMPLOY ACCOUNTANTS
(“Motion”) was filed electronically. Notice of the filing, together with a true and correct copy of
the motion, will be automatically served upon all parties who are named on the Electronic Mail
Notice List by operation of the Court’s Electronic Filing System. A copy of the Notice and the
Motion was also sent to the those parties as identified on the attached service list via US Mail by
placing a copy in the U.S. Mailbox at 19 South LaSalle Street on January 15, 2020.

                                                     /s/ Frank J. Kokoszka
                                                     Frank J. Kokoszka

                                         SERVICE LIST

Via ECF Electronic Notice

Patrick S Layng                              USTPRegion11.ES.ECF@usdoj.gov

David M. Siegel, on behalf of Debtor         davidsiegelbk@gmail.com

Gina B Krol, ESQ on behalf of Creditor Windy City Wire
gkrol@cohenandkrol.com, acartwright@cohenandkrol.com; jneiman@cohenandkrol.com

Kurt E Vragel, Jr on behalf of Creditor In-Flight Express kurt@kevtrucks.com

Via First Class Mail

American Express National Bank
c/o Becket and Lee LLP                               Landstar Ranger, Inc.
PO Box 3001                                          13410 Sutton Park Dr. S
Malvern, PA 19355-0701                               Jacksonville, FL 32224

Blue Thunder Truck Brokerage, Inc.                   EULER HERMES N.A
Attn: Dominic Jambrone                               800 Red Brook Blvd, #400C
21855 N. Burning Tree Court                          Owings Mills, MD 21117
Kildeer, IL 60047

IRS                                                  Superior Transportation Services, I
Internal Revenue Service                             c/o Mark F. Stednitz
P.O. Box 7346                                        4 Normandee Court
Philadelphia, PA 19101-7346                          Burr Ridge, IL 60527
  Case 19-04119      Doc 24      Filed 01/15/20 Entered 01/15/20 14:19:57   Desc Main
                                   Document     Page 3 of 6


Blue Thunder Truck Brokerage, Inc. 401(k) PS Plan
U.S. DOL, EBSA fbo Blue Thunder Truck 401(k) PS Pl
230 S. Dearborn St., Suite 2160
Chicago, IL 60604

G. Roch Consultant LTEE/LTD
3344 Mountainview
Saint Hubert, Canada J3Y 5NS

Harold Taylor
11103 Hill Crest Lane
Marengo, IL 60152

Giannakis Transportation, Inc.
4220 N New England
Harwood Heights, IL 60706

Sherri Haromi
1721 N Walnut Ave
Arlington Heights, IL 60004

American Highway
1401 Harvester RD
West Chicago, IL 60186

Freight Force, Inc.
PO Box 1058
La Mirada, CA 90637

Total Quality Logistics, LLC
Attn: Joseph B. Wells, Asst. Corp. Counsel
4289 Ivy Pointe Blvd.
Cincinnati, OH 45245

Illinois Department of Employment Security
33 South State Street
Chicago, Illinois 60603
Attn: Bankruptcy Unit - 10th flr.

Sonic Trans, Inc
PO Box 91749
Elk Grove Village, IL 60009

Teper Transportation, Inc.
2425 E Oakton St.
Arlington Heights, IL 60005
  Case 19-04119         Doc 24     Filed 01/15/20 Entered 01/15/20 14:19:57             Desc Main
                                     Document     Page 4 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                            CASE NO. 19-04119

Blue Thunder Truck Brokerage, Inc.                CHAPTER 7

                        DEBTOR.                   HON. JANET S. BAER

                                                  Hearing Date: January 31, 2020
                                                  Time: 11:00 a.m.
                                                  Room: 240


                       APPLICATION OF TRUSTEE FOR AUTHORITY
                              TO EMPLOY ACCOUNTANTS

          Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014, Frank J. Kokoszka, as

chapter 7 trustee (the “Trustee”), for the bankruptcy estate of Blue Thunder Truck Brokerage,

Inc. (“Debtor”), by his attorneys, hereby applies to this Honorable Court for authority to employ

Alan D. Lasko and the accounting firm of Alan D. Lasko & Associates, P.C. (“Lasko”) as his

accountants in connection with the Debtor’s chapter 7 case (the “Estate”). In support of this

Application, the Trustee submits the Affidavit of Proposed Accountant, Alan D. Lasko attached

hereto as Exhibit A and respectfully states as follows:

          1.     This Case was commenced by Debtor’s filing of a Voluntary Petition for Relief

under Chapter 7 of the United States Bankruptcy Code on February 15, 2019 (the “Petition

Date”).

          2.     The Trustee has located assets for the benefit of creditors of the Estate.

          3.     The Trustee will be required to file tax returns on behalf of the Estate and

pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014 and subject to Court approval,

the Trustee has selected Lasko to represent him as accountants in connection with the Case.
  Case 19-04119       Doc 24     Filed 01/15/20 Entered 01/15/20 14:19:57             Desc Main
                                   Document     Page 5 of 6


Lasko has many years of experience as a certified public accountant and is experienced on

matters relating to bankruptcy, insolvency and liquidations of assets, often representing Chapter

7 trustees in this District. Lasko is qualified to act as the accountants for the Trustee in the Case

in accordance with section 327 of the Bankruptcy Code.

       4.      Lasko proposes to render the following accounting services on behalf of the

Trustee: (a) preparation of necessary income tax returns; and, (b) such other matters as the

Trustee deems necessary

       5.      Lasko has no connections with the Debtor, its known creditors, or any other party

in interest herein and neither holds nor represents any adverse interest in connection with the

matters upon which it is to be employed.

       6.      To the best of the Trustee’s knowledge, information, and belief, Lasko is a

“disinterested person” within the scope of 11 U.S.C. § 101(14) and as required pursuant to 11

U.S.C. § 327(a). The Trustee has based his knowledge, information, and belief on this and other

matters set forth in this Application on the Affidavit of Alan D. Lasko attached hereto as Exhibit

A (“Statement”) and hereby incorporated by reference.

       7.      The Trustee has agreed to compensate Lasko according to its standard rates for

cases of this size, complexity, and intensity as that of the Case. Lasko will also request

reimbursement for expenses incurred in connection with its representation of the Trustee.

       8.      As of January 1, 2020, the hourly rates for accounting services charged by Lasko

ranged from $65.00 for assistants to $300.00 for its Owner, as set forth in Exhibit A.

       9.      Lasko may apply for interim compensation as funds become available for

payment of same, but not more frequently than once every 120 days.

       10.     As set forth in the Statement, Lasko understands that any and all compensation
  Case 19-04119       Doc 24     Filed 01/15/20 Entered 01/15/20 14:19:57            Desc Main
                                   Document     Page 6 of 6


for accounting services rendered on behalf of the Trustee shall be subject to further Court

approval, after notice and hearing on separate applications made therefor. Lasko further

understands that the sole source of such compensation shall be the funds of the Estate. No party

in interest, including the Trustee, has agreed to compensate Lasko for either accounting services

rendered or expenses incurred by Lasko in connection with the Case.

       11.     The Trustee has provided notice to those parties receiving electronic notice via the

ECF electronic noticing, which includes Debtor’s counsel, the United States Trustee, and to

those creditors who have filed a proof of claims in this case.

       12.     By virtue of the foregoing, the Trustee submits that the proposed employment of

Lasko to perform the professional services set forth herein is in the best interest of the Debtor’s

creditors and the Estate and is both necessary and appropriate under the circumstances.

       WHEREFORE, the Trustee request that this Court enter an order, pursuant to 11 U.S.C.

§§ 327 and 328 and Fed. R. Bankr. P. 2015: (a) Authorizing the Trustee to employ Alan D.

Lasko & Associates, P.C., as his accountant to perform the professional services set forth in this

Application;   (b) Finding that notice of this Application is sufficient and waiving further notice;

and, (c) Granting such other relief as this Court deems proper and just.

                                                             Respectfully submitted,
                                                             Frank J. Kokoszka, as chapter 7
                                                             trustee of Blue Thunder Truck
                                                             Brokerage, Inc.,

                                                             By: /s/ Frank J. Kokoszka
                                                                Frank J. Kokoszka
Frank J. Kokoszka, Esq. (ARDC No. 6201436)
KOKOSZKA & JANCZUR, P.C.
19 South LaSalle Street, Suite 1201
Chicago, IL 60603-6270
(312) 443-9600 phone
(312) 254-3156 fax
fkokoszka@k-jlaw.com
